Title: From George Washington to Clement Biddle, 4 August 1788
From: Washington, George
To: Biddle, Clement



Dear Sir,
Mount Vernon August 4th 1788

Your letter of the 30th Ulto came to my hands by the last mail.
Let me request that those articles which you propose to send me by Captn Ellwood may be accompained by 200 lbs. of Sheet Iron from the Trenton Works (proper for plating the Mould boards of Plows)—and a Jarr of best Spirma ceti Oil for House Lamps—That is a clear fine Oil which does not foul them—The Velvet Ribbon came safe and was Just the kind I wanted, and for your care in forwarding it so expeditiously I beg you to accept my thanks.
As the price of Porter according to your Account has not been enhanced and is good in quality, I beg, if this letter gets to hand in time, that you would add another groce to the one ordered in my former letter.
I want a pump for a well on a farm yard which is 13½ feet deep—how much it will require to be above the ground I certainly, know not—but say six feet. no cap is necessary because it will be under cover. What would such an on[e], made fit for use cost in Philadelphia?—and what the freight of it round? Your answer will determin whether I shall import one from that place or get one made in Alexandria where the price asked is, I think, unreasonable. I am Dear Sir Yrs &c.

Go. Washington

